             Case 2:20-cv-01119-BJR Document 23 Filed 07/29/20 Page 1 of 3




 1                                                                The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8   STATE OF WASHINGTON,                                   NO. 2:20-cv-01119-BJR
 9                       Plaintiff,                         NOTICE OF PENDENCY OF
                                                            OTHER ACTIONS
10      v.
11   BETSY DeVOS, in her official capacity as
     Secretary of the United States Department of
12   Education; and the UNITED STATES
     DEPARTMENT OF EDUCATION, a federal
13   agency,
14                       Defendants.
15

16           Pursuant to LCR 3(h), Plaintiff State of Washington submits this Notice of Pendency of

17   Other Actions.

18           1.       State of Michigan, et al. v. DeVos, et al.,
                      No. 3:20-cv-04478
19                    (United States District Court for the Northern District of California)
20           Michigan v. DeVos is an action brought by Michigan, California, the District of

21   Columbia, Maine, New Mexico, and Wisconsin against Secretary DeVos and the Department of

22   Education (Department). It was filed on July 7, 2020. The plaintiffs challenge the Department’s

23   interim final rule of July 1, 2020, relating to the funding of services under section 18005 of the

24   CARES Act. The plaintiffs seek declaratory and injunctive relief based on claims of

25   constitutional violations, ultra vires action, and violations of the Administrative Procedure Act.

26



       NOTICE OF PENDENCY OF OTHER                      1               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       ACTIONS                                                                800 5th Avenue, Suite 2000
       NO. 2:20-CV-01119-BJR                                                   Seattle, WA 98104-3188
                                                                                    (206) 474-7744
             Case 2:20-cv-01119-BJR Document 23 Filed 07/29/20 Page 2 of 3




 1   On July 20, 2020, the plaintiffs filed a motion for preliminary injunction, which was set to be
 2   heard on August 24, 2020. See Dkt. 35.
 3           None of the plaintiffs in Michigan v. DeVos are included in Washington’s case before
 4   this Court. The plaintiffs raise an ultra vires claim that is not raised here.
 5           Washington submits that transfer should not be effected pursuant to 28 U.S.C. § 1407
 6   (Multi District Litigation Procedures). Transfer of this proceeding to a different jurisdiction
 7   would inconvenience the parties and witnesses (who all, for Washington, reside in this Court’s
 8   jurisdiction). Given the urgent relief sought and the approaching hearing on Washington’s
 9   motion for preliminary injunction (scheduled for August 10, 2020), Dkts. 8, 22, which precedes
10   the hearing date on the motion for preliminary injunction in Michigan v. DeVos (scheduled for
11   August 24, 2020), transfer would likely unduly delay the relief that Washington seeks.
12   Coordination between the actions would not avoid conflicts, conserve resources, or promote a
13   just or efficient determination of the action pending before this Court.
14                   National Association for the Advancement of Colored People, et al. v. DeVos,
                     et al.,
15                   No. 1:20-cv-01996, (United States District Court for the District of
                     Columbia)
16

17           NAACP v. DeVos is an action brought by the NAACP, various public school children
18   and their parents, and three public school districts against Secretary DeVos and the Department.
19   It was filed on July 22, 2020. The plaintiffs challenge the Department’s interim final rule of
20   July 1, 2020, relating to the funding of services under section 18005 of the CARES Act. The
21   plaintiffs seek declaratory and injunctive relief based on claimed violations of the Constitution
22   and the Administrative Procedure Act.
23           None of the plaintiffs in NAACP v. DeVos are included in Washington’s case before this
24   Court. Moreover, none of the plaintiffs are states or direct recipients of emergency funding under
25   sections 18002 or 18003 of the CARES Act.
26



       NOTICE OF PENDENCY OF OTHER                        2                ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       ACTIONS                                                                   800 5th Avenue, Suite 2000
       NO. 2:20-CV-01119-BJR                                                      Seattle, WA 98104-3188
                                                                                       (206) 474-7744
             Case 2:20-cv-01119-BJR Document 23 Filed 07/29/20 Page 3 of 3




 1          Washington submits that transfer should not be effected pursuant to 28 U.S.C. § 1407
 2   (Multi District Litigation Procedures). Transfer of this proceeding to a different jurisdiction
 3   would inconvenience the parties and witnesses (who all, for Washington, reside in this Court’s
 4   jurisdiction). Given the urgent relief sought and the approaching hearing on Washington’s
 5   motion for preliminary injunction (scheduled for August 10, 2020), Dkts. 8, 22, and the lack of
 6   a pending motion for preliminary injunction in NAACP v. DeVos, transfer would likely unduly
 7   delay the relief that Washington seeks. Coordination between the actions would not avoid
 8   conflicts, conserve resources, or promote a just or efficient determination of the action pending
 9   before this Court.
10          DATED this 29th day of July, 2020.
11                                                ROBERT W. FERGUSON
                                                  Attorney General
12

13                                                s/ Paul M. Crisalli
                                                  PAUL M. CRISALLI, WSBA No. 40681
14                                                SPENCER W. COATES, WSBA No. 49683
                                                  JEFFREY T. SPRUNG, WSBA No. 23607
15                                                R. JULY SIMPSON, WSBA No. 45869
                                                  Assistant Attorneys General
16                                                paul.crisalli@atg.wa.gov
                                                  spencer.coates@atg.wa.gov
17                                                jeff.sprung@atg.wa.gov
                                                  july.simpson@atg.wa.gov
18                                                Attorneys for Plaintiff State of Washington
19

20

21

22

23

24

25

26



       NOTICE OF PENDENCY OF OTHER                     3               ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       ACTIONS                                                               800 5th Avenue, Suite 2000
       NO. 2:20-CV-01119-BJR                                                  Seattle, WA 98104-3188
                                                                                   (206) 474-7744
